


Exhibit 10.59
August 13, 2014
Mr. Park Brady
The St. Joe Company
133 South WaterSound Parkway
WaterSound, Florida 32413
Re:
Separation and Release Agreement

Dear Park:
On behalf of the entire Board of Directors of The St. Joe Company (the
“Company”), I express deep appreciation for your service over the past three
years and accept your decision to retire. This Letter Agreement sets forth the
understanding between you and the Company regarding your retirement.
1.
Retirement Date & Effect

Effective August 14, 2014 (your “Retirement Date”), your employment under your
Employment Agreement, dated March 7, 2011, with the Company (your “Employment
Agreement”) will terminate, and you will have voluntarily resigned from your
service as the Chief Executive Officer of the Company and as a member of its
Board of Directors, as well as any other position you hold as an officer or
director of the Company or any of its subsidiaries, affiliates, joint ventures
and other related entities. You confirm that your resignation as a director is
not as a result of a disagreement that you have with the Company on any matter.
You acknowledge that your retirement constitutes a termination by you without
Good Reason for purposes of your Employment Agreement. Promptly following your
Retirement Date, the Company will promptly pay you (i) any earned but unpaid
annual salary, (ii) any unreimbursed business expenses, in accordance with the
Company’s applicable policies and (iii) any earned but unused vacation, if and
to the extent payable in accordance with the Company’s applicable policies.






--------------------------------------------------------------------------------




2.
Consulting Services

You agree to be available to provide consulting services as special advisor to
the Company at its reasonable request during the three-year period commencing on
your Retirement Date (the “Consulting Period”). In consideration of your
services, you will receive consulting fees based on an annual rate of $300,000,
paid consistent with the payroll practices of the Company (and in no event less
frequently than monthly). You will provide any consulting services as an
independent contractor and be responsible for payment of any taxes with respect
to consulting fees received from the Company. The Company acknowledges that the
Indemnification Agreement, dated January 25, 2012, between you and the Company
will remain in effect during the Consulting Period.
During the Consulting Period, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) may determine, in its sole
discretion, to award you a discretionary cash incentive of up to $400,000 (a
“Discretionary Performance Incentive”) for extraordinary contributions to the
Company as special advisor. Any earned Discretionary Performance Incentive will
be paid by March 15 of the year following the year in which the Committee makes
its determination.
The Company may terminate the Consulting Period at any time for Cause and,
subject to payment of earned but unpaid consulting fees, will have no further
payment obligations to you. For purposes of this Letter Agreement, “Cause” means
(a) your conviction of, or plea of nolo contendere to, a felony or any
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion,
(b) your actions which could be reasonably characterized as fraud, dishonesty,
disloyalty, bad faith, gross negligence or gross misconduct to the Company, (c)
your repeated failure to substantially perform any reasonable duties assigned to
you by the Board of Directors of the Company after notice and a reasonable
opportunity to cure or (d) your breach of any of the Restrictions (as defined in
Section 3 of this Letter Agreement).
If you fail to sign this Letter Agreement and execute and cause the Release
attached as Annex A to become irrevocable within 30 days of your Retirement
Date, you will not be eligible to serve as special advisor or receive payment
for such services (including any Discretionary Performance Incentive).

-2-





--------------------------------------------------------------------------------




3.
Confidentiality, Non-Competition, Non-Solicitation and Non-Disparagement

You agree and acknowledge that your obligations under the confidentiality,
non-competition, non-solicitation and non-disparagement provisions contained in
Sections 8.1, 8.5, 8.6 and 8.7 of your Employment Agreement (the “Restrictions”)
will continue to apply for the period of time specified in such provisions;
provided that your obligations under Section 8.1 (Confidentiality) will apply
during the Consulting Period and for two years thereafter and your obligations
under Sections 8.5 (Non Compete) and 8.6 (Non-Solicitation) will apply during
the Consulting Period and for one year thereafter. You and the Company agree
that, for purposes of Section 8.5 of your Employment Agreement, real estate
development includes, without limitation, vacation rental management and club,
resort and hotel management and operation. You affirm that the Restrictions are
not unduly burdensome to you and are reasonably necessary to protect the
legitimate interests of the Company. Any Discretionary Performance Incentive is
conditional upon your compliance with the Restrictions. Until the Restrictions
are completely satisfied, you shall be a constructive trustee of any such
payment and shall repay the gross amount to the Company promptly if you violate
any aspect of the Restrictions.
4.
Cooperation and Representation

Following your Retirement Date, you agree to reasonably cooperate with the
Company upon reasonable request of the Company’s Board of Directors and be
reasonably available to the Company with respect to matters arising out of your
services to the Company Affiliated Group.
5.
Other Terms

(a)Governing Law. Except for issues or matters as to which federal law is
applicable, this Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida without giving
effect to the conflicts of law principles thereof.
(b)Entire Agreement; Severability; Counterparts. This Letter Agreement and the
Release constitute the complete and final agreement between the parties and
supersede and replace all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Letter Agreement and the
Release (including, for the avoidance of doubt, the Employment Agreement). As of
your Retirement Date, the Employment Agreement will terminate and be of no
further force and effect, except that Sections 8.1 (Confidentiality) (as
modified by this Letter Agreement), 8.3 (Compliance with Securities Laws), 8.5
(Non Compete) (as modified by this Letter Agreement), 8.6 (Non-Solicitation) (as
modified by this Letter Agreement), 8.7 (Non-Disparagement) and 13.12
(Arbitration) will each survive termination of the Employment Agreement and
continue in effect through the periods provided therein (except as otherwise
provided in this Letter Agreement). All provisions and portions of this Letter
Agreement are severable. If any provision or portion of this Letter Agreement or
the application of any provision or portion of the Letter Agreement shall be
determined to be invalid or unenforceable to any extent or for any reason, all
other provisions and portions of this Letter Agreement shall remain in full
force and shall continue to be enforceable to the fullest and greatest extent
permitted by law. This Letter Agreement may be executed in several counterparts,
each of which will be deemed an original, and such counterparts will constitute
one and the same instrument.

-3-





--------------------------------------------------------------------------------




(c)Section 409A of the Code. The payments and benefits provided under this
Letter Agreement are intended to be exempt from or otherwise comply with the
requirements of Section 409A of the Code, and this Letter Agreement shall be
interpreted in accordance with such intent. If and to the extent that (i) any
payment or benefit is determined by the Company to constitute “non-qualified
deferred compensation” subject to Section 409A of the Code and (ii) such payment
or benefit must be delayed for 6 months from your separation from service in
order to comply with Section 409A(a)(2)(B)(i) of the Code and not cause you to
incur any additional tax under Section 409A of the Code, then the Company will
delay making any such payment or providing such benefit until the expiration of
such six (6)-month period (or, if earlier, your death or a “change in control
event,” as such term is defined in Section 1.409A-3(i)(5) of the Code).
(d)Return of Company Property. Within a reasonable time after your Retirement
Date, you shall return to the Company all of the Company’s property of which you
are in possession, including, without limitation, any material and documentation
that constitutes Confidential Information (as defined in the Employment
Agreement), credit cards, computers and keys.
 
 
 
 
 
 
 
*    *    *    *    *
 
 








-4-





--------------------------------------------------------------------------------




To indicate your agreement with the foregoing, please sign and return this
Letter Agreement to Kenneth M. Borick, Senior Vice President and General Counsel
at 133 South WaterSound Parkway, WaterSound, Florida 32413.




 
Very truly yours,
 
 
 
 
THE ST. JOE COMPANY
 
 
 
 
By:
/s/ Jeffrey C. Keil
 
Name:
Jeffrey C. Keil


 
Title:
President & Interim CEO





Accepted and Agreed:


 
 
 
 
 
/s/ Park Brady
 
 
Park Brady


 
 
Date:
8/13/2014
 
 








-5-





--------------------------------------------------------------------------------




Annex A


GENERAL RELEASE AND WAIVER OF CLAIMS
(HEREIN, THIS “RELEASE”)




1.General Release. You, on behalf of yourself and your heirs, executors,
administrators and assigns, in consideration of the payments and benefits to be
made under the Letter Agreement (the “Letter Agreement”) dated as of August 13,
2014 between you and the St. Joe Company (the “Company”), hereby release,
remise, acquit and forever discharge the Company and each of its subsidiaries
and affiliates (the “Company Affiliated Group”), their present and former
officers, directors, executives, agents, attorneys, employees and employee
benefits plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which you, individually or as a member of a class, now
have, own or hold, or have at any time heretofore had, owned or held, against
any of the Company Released Parties in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
your service to any member of the Company Affiliated Group (or the predecessors
thereof) in any capacity, or the termination of such service in any such
capacity, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices), any and all claims based on the Employee
Retirement Income Security Act of 1974 (“ERISA”), any and all claims arising
under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), the Florida Law Against Discrimination and any and all
claims under any whistleblower laws or whistleblower provisions of other laws
excepting only:
(a)
your rights under this Release and the Letter Agreement;

(b)
your right to receive COBRA continuation coverage in accordance with applicable
law;

(c)
rights to indemnification you may have

1.
under applicable corporate law;

2.
under the by-laws or certificate of incorporation of any Company Released Party
or the Indemnification Agreement, dated January 25, 2012, between you and the
Company; or

3.
as an insured under any director’s and officer’s liability insurance policy now
or previously in force; and

(d)
claims for benefits under any health, disability, retirement, deferred
compensation, life insurance or other similar employee benefit plan or
arrangement of the Company Affiliated Group.


A-1





--------------------------------------------------------------------------------




2.No Admissions. You acknowledge and agree that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.
3.Application to All Forms of Relief. This Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages for pain or
suffering, costs and attorney’s fees and expenses.
4.Specific Waiver. You specifically acknowledge that your acceptance of the
terms of this Release is, among other things, a specific waiver of your rights,
claims and causes of action under Title VII, ADEA, ADA and any state or local
law or regulation in respect of discrimination of any kind; provided, however,
that nothing herein shall be deemed, nor does anything herein purport, to be a
waiver of any right or claim or cause of action which by law you are not
permitted to waive.
5.No Complaints or Other Claims. You acknowledge and agree that you have not,
with respect to any transaction or state of facts existing prior to the date
hereof, filed any complaints, charges or lawsuits against any Company Released
Party with any governmental agency, court or tribunal.
6.Conditions of General Release
(a)
Terms and Conditions. From and after your Retirement Date (as defined in the
Letter Agreement), you shall abide by all the terms and conditions of this
Release and the terms and conditions set forth in the Letter Agreement which is
incorporated herein by reference (including, for the avoidance of doubt, your
restrictive covenant obligations under Section 3 of the Letter Agreement).

(b)
No Representations. You acknowledge that, other than as set forth in this
Release, (i) no promises have been made to you and (ii) in signing this Release
you are not relying upon any statement or representation made by or on behalf of
any Company Released Party and each or any of them concerning the merits of any
claims or the nature, amount, extent or duration of any damages relating to any
claims or the amount of any money, benefits, or compensation due to you or
claimed by you, or concerning the this Release or concerning any other thing or
matter.

(c)
Injunctive Relief. In the event of your breach or threatened breach of the terms
of the Letter Agreement or this Release, you agree that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, and you acknowledge that damages would be
inadequate or insufficient.


A-2





--------------------------------------------------------------------------------




7.Voluntariness. You hereby agree that you are relying solely upon your own
judgment; that you are over 18 years of age and are legally competent to sign
this Release; that you are signing this Release of your own free will; that you
have read and understood this Release before signing it; and that you are
signing this Release in exchange for consideration that you believe is
satisfactory and adequate.
8.Legal Counsel. You acknowledge that you have been informed of the right to
consult with legal counsel and have been encouraged to do so.
9.Complete Agreement/Severability. This Release and the Letter Agreement
constitute the complete and final agreement between the parties and supersede
and replace all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Release and the Letter
Agreement. All provisions and portions of this Release are severable. If any
provision or portion of this Release or the application of any provision or
portion of this Release shall be determined to be invalid or unenforceable to
any extent or for any reason, all other provisions and portions of this Release
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law. This Release may be executed in several
counterparts, each of which will be deemed an original, and such counterparts
will constitute one and the same instrument.
10.Acceptance. You acknowledge that you have been given a period of 21 days
within which to consider this Release and the general release and waiver of
claims herein. You may accept this Release at any time within this period of
time by signing this Release and returning it to the Company.
11.Revocability. This Release shall not become effective or enforceable until 7
calendar days after you sign this Release. You may revoke your acceptance of
such general release and waiver of claims at any time within that 7 calendar day
period by sending written notice to the Company. Such notice must be received by
the Company within the 7 calendar day period in order to be effective and, if so
received, would void this Release for all purposes.
12.Governing Law. Except for issues or matters as to which federal law is
applicable, this Release shall be governed by and construed and enforced in
accordance with the laws of the State of Florida without giving effect to the
conflicts of law principles thereof.


[Signature Page Follows]

A-3





--------------------------------------------------------------------------------








THE ST. JOE COMPANY
 
 
 
 
By:
/s/ Jeffrey C. Keil
 
Name:
Jeffrey C. Keil


 
Title:
President & Interim CEO
 





Accepted and Agreed:


 
 
 
 
/s/ Park Brady
 
Park Brady


 
Date:
8/13/2014
 



        





A-4



